Title: To Benjamin Franklin from the Philadelphia Merchants, 10 November 1768
From: Philadelphia Merchants
To: Franklin, Benjamin


Esteemed Friend,
Philadelphia November 10th. 1768,
We having been appointed by the Merchants of this City to forward a Letter or Memorial from them, to the Merchants and Manufacturers of Great Britain, thought it highly proper that a Copy of the same should be transmitted to thee.
At the Time of Captain Falconer’s departure, we were closely engaged in performing this Service,  and thereby prevented inclosing one of the said Memorials to thyself, but our Friend Thomas Wharton undertook to forward one at our particular desire.
And we now take the Liberty to inclose a second, Together with a Copy of our Letter, in which we forwarded said Memorial to the Merchants and Manufacturers residing in different parts of England.
Thy well known Regard, and warm Attachment to North America and Abilities to serve it, renders our taking up much of thy Time on this Occasion unnecessary.
We therefore earnestly request thy best endeavours may be exerted to obtain a Repeal of the Revenue Acts, and the Regulations so justly complain’d of, which are manifestly injurious to the Trade of America, and in their Consequence a palpable hurt to Great Britain. We are very Respectfully, Thy Assured Friends
Joseph SwiftJohn ReynellJereah: WarderDanl. RundleThomas: FisherHenry DrinkerJohn HeadWm. West
Benjamin Franklin Esqr.
  
Addressed: To / Benjamin Franklin Esqr. / Agent for the Province of Pennsylvania / at the Court of Great Britain / Craven Street / London